Citation Nr: 0703854	
Decision Date: 02/07/07    Archive Date: 02/14/07

DOCKET NO.  01-09 006A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether the disability rating for the veteran's service-
connected residuals of prostate cancer was properly reduced 
from January 5, 1999, to December 8, 2000, and from October 
1, 2002? 


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel




INTRODUCTION

The appellant in this case is a veteran who had active duty 
service from March 1963 to March 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran's notice of disagreement was received in 
July 2000.  A statement of the case was issued in September 
2001, and a substantive appeal was received in November 2001.  


FINDINGS OF FACT

1.  The veteran underwent a prostatectomy for prostate cancer 
in April 1998; service connection was established and a 100 
percent rating assigned by rating decision in November 1998. 

2.  At the time of VA examination on January 5, 1999, it was 
noted that the veteran's PSA in December 1998 was 0; the 
veteran reported constant use of a pad for urinary 
incontinence. 

3.  By rating decision in May 2000, the disability rating for 
the veteran prostate cancer was reduced from 100 percent to 
60 percent, effective January 5, 1999. 

4.  On December 8, 2000, a private physician detected a 
suspicious rise in PSA level which was thought to show a 
recurrence of cancer; the veteran subsequently underwent 
radiation therapy which ended in March 2002.  

5.  By subsequent rating action, a 100 percent rating was 
assigned from December 8, 2000, and a 60 percent rating was 
assigned from October 1, 2002.  


CONCLUSION OF LAW

The criteria for a 100 percent rating for residuals, 
postoperative prostate cancer from January 5, 1999, to 
December 8, 2000, and from October 1, 2002, have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107, 
5112(b)(6) (West 2002); 38 C.F.R. §§ 3.105, 3.159, 3.321, 
4.1, 4.2, 4.3, 4.7, 4.155a, Diagnostic Code 7528 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  

After reviewing the claims folder, the Board finds that the 
claimant has been adequately notified of the applicable laws 
and regulations which set forth the necessary criteria for 
the benefit currently sought.  The September 2001, February 
2002, February 2006, and March 2006 VCAA letters effectively 
notified the veteran of the evidence needed to substantiate 
his claim as well as the duties of VA and the appellant in 
furnishing evidence.  The Board also notes that the September 
2001, February 2002, February 2006, and March 2006 VCAA 
letters implicitly notified the appellant of the need to 
submit any pertinent evidence in the appellant's possession.  
He was advised to submit information describing the 
additional evidence or the evidence itself.  The Board 
believes that a reasonable inference from such communication 
was that the appellant must also furnish any pertinent 
evidence that the appellant may have.  

The Board finds that any defect with respect to the timing of 
the VCAA notices requirement was harmless.  Although the 
notices provided to the veteran in September 2001, February 
2002, February 2006, and March 2006 were not given prior to 
the May 2000 adjudication of the claim, the notices were 
provided prior to recent certification of the veteran's claim 
to the Board.  The contents of the notice fully complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b). The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, to decide 
the appeal would not be prejudicial to the claimant.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Although the present appeal involves an issue of 
entitlement to a reduction in rating and an increased rating, 
VA believes that the Dingess/Hartman analysis must be 
analogously applied.  In the present appeal, the appellant 
was provided September 2001, February 2002, February 2006, 
and March 2006 VCAA letters with notice of what type of 
information and evidence was needed to show entitlement to 
the sought after total scheduler rating, and a March 2006 
letter with notice of the types of evidence necessary to 
establish a disability rating for his disability claim or the 
effective date of the rating.  

The Board further notes that the appellant's status as a 
veteran has never been contested.  VA has always adjudicated 
his claims based on his status as a veteran as defined by 
38 C.F.R. § 3.1.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service, private, and VA, have been obtained.  
Also, the veteran was afforded VA examinations in July 1998, 
January 1999 and May 2006, and no further VA examination is 
necessary.  The Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.  See 
generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent 
evidence has been identified by the claimant as relevant to 
the issue on appeal.  Under these circumstances, no further 
action is necessary to assist the claimant with his claim.

Analysis

As noted above, a May 2000 rating decision reduced the 
evaluation for the veteran's service-connected residuals, 
postoperative prostate cancer from 100 percent to 60 percent 
disabling, effective January 5, 1999.   The veteran filed a 
notice of disagreement with the reduction in rating.  A 
February 2006 rating decision increased the disability rating 
for the veteran's service-connected residuals, postoperative 
prostate cancer to 100 percent effective December 8, 2000, 
and assigned a 60 percent evaluation from October 1, 2002.  

The veteran contends that the 100 percent disability rating 
should be restored for his service-connected residuals, 
postoperative prostate cancer, effective January 5, 1999. 

The provisions of 38 C.F.R. § 3.105(e) allow for the 
reduction in evaluation of a service-connected disability 
when considered warranted by the evidence, but only after 
following certain procedural guidelines.  See also 38 C.F.R. 
§ 4.1 (a disability may require re-ratings over time in 
accordance with changes in law, medical knowledge, and the 
veteran's condition).  As stated above, the veteran was not 
notified of the RO's intent to reduce his 100 percent rating 
since the lower evaluation did not result in a reduction or 
discontinuance of compensation payments because the veteran 
had already been service-connected for PTSD rated as 100 
percent disabling.  See 38 C.F.R. § 3.105(e).

Action to reduce the 100 percent rating was taken pursuant to 
38 C.F.R. § 3.105(e) in May 2000.  The veteran was informed 
of this decision by an RO letter dated in June 2000.  The 
reduction was made effective beginning January 5, 1999.  It 
should also be pointed out that the reduction, taken within 
less than five years from the award of the 100 percent 
rating, is not governed by the provisions of 38 C.F.R. 
§ 3.344 regarding stabilization of ratings.  See 38 C.F.R. 
§ 3.344(c) (2006).

The veteran's service-connected residuals, postoperative 
prostate cancer has been rated by the RO under the provisions 
of Diagnostic Code 7528.  Under this regulatory provision, a 
rating of 100 percent is warranted where there is malignant 
neoplasms of the genitourinary system.  The code further 
notes that following the cessation of surgical, X-ray, 
antineoplastic chemotherapy or other therapeutic procedure, 
the rating of 100 percent shall continue with a mandatory VA 
examination at the expiration of six months.  Any change in 
evaluation based upon that or any subsequent examination 
shall be subject to the provisions of 38 C.F.R. § 3.105(e).  
If there has been no local reoccurrence or metastasis, rate 
on residuals as voiding dysfunction or renal dysfunction, 
whichever is predominant.

For voiding dysfunction, a 60 percent rating is warranted 
where there is required use of an appliance or the wearing of 
absorbent materials which must be changed more than 4 times a 
day.  Sixty percent is the highest rating available under 
this diagnostic code.  See 38 C.F.R. § 4.115a.

In a May 2000 rating decision, a 60 percent rating was 
assigned on account of findings reported at a January 1999 VA 
examination.  At the time, the veteran reported unpredictable 
stress incontinence.  Consequently, the veteran wore pads 
constantly and changed them several times daily.  The veteran 
also reported nocturia and urgency.  He also noted post 
voiding dribbling, a feeling that he had not emptied his 
bladder when he would complete urinating, and would strain to 
urinate more.  The veteran was diagnosed with status post 
radical prostatectomy for prostate cancer with complications 
of impotence, stress incontinence, and probable bladder neck 
partial hold up.

Private medical records show that in June 1999 the veteran 
reported occasionally having stress urinary incontinence with 
urgency, and had it three times in May 1999.  Although the 
veteran reported not wearing pads, he did wear a small pad in 
public "just in case."  The veteran had good force of 
stream and had no nocturia.  The veteran also reported 
occasional diarrhea and vomiting.    

In February 2000, the veteran reported experiencing stress 
urinary incontinence on rare occasions when he was not 
thinking about it with heavy lifting.  He also reported good 
force of stream most of the time.  The veteran would wear one 
pad when outside.  It was further noted that in December 
1999, the veteran's PSA was less than 0.1.  The Board also 
notes that a June 2000 private medical record shows that the 
veteran's PSA, again, was less than 0.1.  

Accordingly, the veteran's residuals, postoperative prostate 
cancer is 60 percent disabling under 38 C.F.R. § 4.115a.  The 
veteran is in receipt of the maximum rating to which he is 
entitled under 38 C.F.R. § 4.115a.  

There is also no basis for assignment of a rating in excess 
of 60 percent under 38 C.F.R. § 4.115a.  The VA examination 
and private records did not show any renal dysfunction.  
Further, application of ratings for urinary frequency would 
not benefit the veteran since the highest available ratings 
is 40.  Also obstructed voiding, and urinary tract infection 
would not benefit the veteran, as well, since the highest 
available rating is 30.  

To summarize, the veteran's service-connected prostate cancer 
was properly rated (under Diagnostic Code 2528) at 100 
percent for at least six months after the initial April 1998 
surgery, and again for at least 6 months after cessation of 
the subsequent radiation therapy which was started after a 
recurrence of the cancer was suspected.  However, during the 
period from January 5, 1999, to December 8, 2000, and from 
October 1, 2002, and thereafter, there was no medical 
evidence of recurrence so the veteran was rated at 60 percent 
for voiding dysfunction.  This 60 percent rating is the 
highest rating available under 38 C.F.R. § 4.115a for rating 
voiding dysfunction.  

The medical evidence does not show that the criteria for a 
higher rating under the criteria for renal dysfunction have 
been met.  The veteran does not require regular dialysis, nor 
are there laboratory findings or other evidence of decreased 
kidney or other organ systems, nor is there persistent edema 
and albuminuria or generalized poor health.  At the March 
2006 VA examination, the veteran reported feeling tired, but 
no weakness, anorexia, or weight loss were reported.  In 
fact, the examiner reported that the veteran was "very fit 
appearing."  He was described as muscular, well nourished 
with a brisk stride.  The examiner also commented that the 
veteran appeared younger than his age.  The Board does not 
view these observations by the examiner as suggesting 
generalized poor health.  

Based on the overall evidence, the Board finds that a rating 
in excess of 60 percent is not warranted for the periods from 
January 5, 1999, to December 8, 2000, and from October 1, 
2002.   


ORDER

The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


